DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species (B) – an organometallic compound represented by Compound 14 – in the reply filed on 04/14/2022 is acknowledged.


    PNG
    media_image1.png
    211
    226
    media_image1.png
    Greyscale


For purposes of compact prosecution, the Examiner notes that compounds exemplified by the instant Compound 14 fall within Species (A) defined in the requirement for election of species dated 02/17/2022 as follows: Ar1 is (e) a C6-C60 aryl group unsubstituted or substituted with at least one Z31, Ar2 is (a) a group represented by Formula 3A or Formula 3F, X51 when present is (d) a single bond, X1 to X3 follow the scenario wherein (b) each of X1 to X3 is not N, X11 to X13 follow the scenario wherein (b)(iii) at least one of X11 to X13 is N and the ring thereof comprises 3 N atoms, and L1-L5 are each (a) single bonds. 
Accordingly, the species (A) defined above is under examination herein. Claims 1-20 encompass the elected species. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the instant claim recites the limitation “each of at least one selected from Ar1 and Ar2 is independently selected from groups represented by Formulae 3A to 3C” which renders the claim indefinite because the meaning of the phrase “each of at least one” is unclear. Are both (i.e. each of) Ar1 and Ar2 required to be groups represented by Formulae 3A to 3C? Or does the instant claim require only that at least one of Ar1 and Ar2 is a group represented by Formulae 3A to 3C? For purposes of examination herein, the latter will be assumed. 

Regarding Claim 7, the instant claim recites the limitation “each of at least one selected from Ar1 and Ar2 is independently selected from groups represented by Formulae 3G-1 to 3G-10” which renders the claim indefinite because the meaning of the phrase “each of at least one” is unclear. Are both (i.e. each of) Ar1 and Ar2 required to be groups represented by Formulae 3G-1 to 3G-10? Or does the instant claim require only that at least one of Ar1 and Ar2 is a group represented by Formulae 3G-1 to 3G-10? For purposes of examination herein, the latter will be assumed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-20 are rejected under both 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by IDS reference Bergmann et al. (WO 2019/086667 A1).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding Claims 1-9, Bergmann teaches organic molecules for use in OLEDs including the compound of Example 5 (see Pg. 59), referred to herein as EX5 and reproduced below for comparison to Formula 1 of the instant claim(s). 
Instant: 
    PNG
    media_image2.png
    183
    447
    media_image2.png
    Greyscale
   Bergmann EX5: 
    PNG
    media_image3.png
    200
    160
    media_image3.png
    Greyscale
 

	As seen from the structures above, EX5 meets each of the following limitations of the instant claim(s): 
X1 to X3 are each C(R1) to C(R3) respectively wherein R1-R3 are each hydrogen
X11 to X13 are each N
L1 to L5 are each independently a single bond; a1 to a5 are each 1
R4 + R5 are each independently unsubstituted C6 carbocyclic groups (phenyl)
Ar1 is a C6 aryl (a phenyl) substituted with one group Z31 which is a cyano 
Ar2 is an unsubstituted carbazole group represented by Formula 3A wherein X51 is a single bond, A31 + A32 are each C6 carbocyclic groups (benzene), and b31 + b32 are each 0

    PNG
    media_image4.png
    237
    194
    media_image4.png
    Greyscale

* indicates a binding site
A33, X54-X57, Z32-Z33, Z51a-Z51b, Z54a-Z54b, Z55-Z57, R10a-R10b, Q101-Q103, Q111-Q113, Q121-Q123, Q11-Q19, Q21-Q29, and Q31-Q39 are not required to be present

Regarding Claims 11-12, Bergman teaches the heterocyclic compound EX5 according to Formula 1 of Claim 1 above. Bergmann appears silent with respect to the claimed properties wherein the heterocyclic compound has a singlet energy level in a range of about 2.5 to about 3.0 electron volts and wherein a difference between a singlet energy level and a triplet energy level of the heterocyclic compound is in a range of about 0 to about 0.5 electron volts (the singlet/triplet energy levels evaluated using a density functional theory method structurally optimized at a level of B3LYP/6-31G(d,p)). However, the EX5 is a compound according to the instant general Formula 1 whose exemplary compounds are shown to meet the limitations at issue (see Table 2 of the instant specification). Furthermore, EX5 is structurally similar to the instant compound 14 (see the instant specification at Pg. 181) which is shown to have an S1 of 2.72 eV and a ΔEST of 0.064 eV (see Table 2 of the instant specification). Therefore, the claimed properties are considered to be inherent (and would be expected to fall within the ranges of the claims), absent evidence otherwise. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claims 13-16, Bergmann teaches the heterocyclic compound EX5 according to Formula 1 of Claim 1 above. Bergmann also teaches an organic light-emitting device (see Example D2) comprising a first electrode (ITO anode 1), a second electrode (Al cathode 10), and an organic layer disposed between the first and second electrode wherein the organic layer comprises an emission layer 6 including the compound EX5 as an emissive dopant and a host compound mCBP in an amount greater than the EX5 dopant (see Pg. 63). The OLED further includes a hole transport region disposed between the first electrode and the emission layer comprising a hole injection layer 2, a hole transport layer 3, and an electron blocking layer 5 (see Pg. 63). Likewise, the OLED further includes an electron transport region between the emission layer and the second electrode comprising an electron transport layer 8, and an electron injection layer 9 (see Pg. 63). 

Regarding Claim 17, Bergmann teaches the organic light-emitting device according to Claim 15 above. The OLED emission maximum is at 472 nm (see Pg. 63) – i.e. the emission layer emits blue light. 

Regarding Claim 18, Bergmann teaches the organic light-emitting device according to Claim 15 above wherein the emission layer consists of the host compound mCBP and the emissive dopant EX5 (see Pg. 63) which exhibits thermally activated delayed fluorescence (see Pg. 1, ¶ 5). Since EX5 is the only emitter in the emission layer, the OLED of Bergmann is considered to meet the claimed limitation wherein a ratio of a delayed fluorescence component emitted from the heterocyclic compound of the emission layer to a total emission component emitted from the emission layer is 90% or more.  

Regarding Claims 19-20, Bergmann teaches the organic light-emitting device according to  Claim 16 above wherein the host material is mCBP or 3,3-di(9H-carbazol-9-yl)biphenyl (see Pg. 63) which may be considered a first material according to the instant claim which comprises both a π electron-rich cyclic group (a cyano group-free carbazole) and a cyano group-free benzene group and does not include an electron transport moiety. 




Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seifermann (US 2019/0181359 A1).
Regarding Claims 1-10, Seifermann teaches organic molecules for use as blue TADF emitters in organic-light emitting diodes with high efficiencies and stabilities (see [0013]). Said emitters comprise a first chemical moiety of Formula I and a second chemical moiety of Formula II which is linked to the first chemical moiety via a single bond (see [0014]-[0015]). 

Seifermann Formula I: 
    PNG
    media_image5.png
    263
    173
    media_image5.png
    Greyscale
  Seifermann Formula II: 
    PNG
    media_image6.png
    176
    273
    media_image6.png
    Greyscale


Seifermann teaches exemplary compounds according to the above scheme including the following compound, reproduced below (see Pg. 99) and referred to herein as S1. 

Seifermann’s S1: 
    PNG
    media_image7.png
    370
    301
    media_image7.png
    Greyscale


Seifermann’s S1 is not a compound according to the instant claim(s) because it includes a SiPh3 group which is not a claimed substituent for the relevant phenyl ring. Seifermann does not teach an exemplary compound such as S1 without said SiPh3 group. However, as noted above, S1 is a compound having first and second chemical moieties according to Seifermann’s Formulae I and II respectively. The SiPh3 group at issue corresponds to the RII of the first chemical moiety according to Formula I above. Seifermann teaches that the group RII may be SiPh3 as seen in S1 as well as a hydrogen group, among others (see [0030], [0035] & [0041]-[0046]). Therefore, given the general formulae and the teachings of Seifermann, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the SiPh3 group in S1 for a hydrogen atom since Seifermann teaches hydrogen may suitably be selected as the group RII in the first chemical moiety according to Formula I. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would remain useful as a TADF emitter in the OLED of Seifermann and would possess the benefits of Seifermann discussed above. See MPEP § 2143(B). 
	The above modification would yield the following compound, referred to herein as S2 and reproduced below for comparison to Formula 1 of the instant claim(s). 
Instant: 
    PNG
    media_image2.png
    183
    447
    media_image2.png
    Greyscale
      S2: 
    PNG
    media_image8.png
    367
    292
    media_image8.png
    Greyscale


	As seen from the structures above, S2 meets each of the following limitations of the instant claim(s): 
X1 to X3 are each C(R1) to C(R3) respectively wherein R1-R3 are each hydrogen
X11 to X13 are each N
L1 to L5 are each independently a single bond; a1 to a5 are each 1
R4 + R5 are each independently unsubstituted C6 carbocyclic groups (phenyl)
Ar1 is an unsubstituted C6 aryl (a phenyl)
Ar2 is a substituted carbazole group represented by Formula 3A wherein X51 is a single bond, A31 + A32 are each C6 carbocyclic groups (benzene), Z31 + Z32 are each unsubstituted C6 carbocyclic groups (phenyl), and b31 + b32 are each 1

    PNG
    media_image4.png
    237
    194
    media_image4.png
    Greyscale

* indicates a binding site
A33, X54-X57, Z33, Z51a-Z51b, Z54a-Z54b, Z55-Z57, R10a-R10b, Q101-Q103, Q111-Q113, Q121-Q123, Q11-Q19, Q21-Q29, and Q31-Q39 are not required to be present

Regarding Claims 11-12, Seifermann teaches the modified heterocyclic compound S2 according to Claim 1 above. Seifermann appears silent with respect to the claimed properties wherein the heterocyclic compound has a singlet energy level in a range of about 2.5 to about 3.0 electron volts and wherein a difference between a singlet energy level and a triplet energy level of the heterocyclic compound is in a range of about 0 to about 0.5 electron volts (the singlet/triplet energy levels evaluated using a density functional theory method structurally optimized at a level of B3LYP/6-31G(d,p)). However, the compound S2 is structurally equivalent to the instant compound 14 (see the instant specification at Pg. 181) which is shown to have an S1 of 2.72 eV and a ΔEST of 0.064 eV (see Table 2 of the instant specification). Therefore, the claimed properties are considered to be inherent (and would be expected to fall within the ranges of the claims), absent evidence otherwise. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claims 13-16, Seifermann teaches organic molecules for use as blue TADF emitters in organic-light emitting diodes with high efficiencies and stabilities (see [0013]). Said emitters comprise a first chemical moiety of Formula I and a second chemical moiety of Formula II which is linked to the first chemical moiety via a single bond (see [0014]-[0015]). Seifermann teaches exemplary compounds according to the above scheme including the compound S1 (reproduced above – see Claim 1). 
Seifermann also teaches that their inventive OLEDs are formed from a first electrode (an anode), a second electrode (a cathode) and an organic layer disposed between the first and second electrode wherein the organic layer comprises an emission layer, a hole transport region disposed between the first electrode and the emission layer including a hole injection layer, a hole transport layer, and an electron blocking layer, and an electron transport region between the emission layer and the second electrode comprising a hole blocking layer, an electron transport layer, and an electron injection layer (see [0363]). 
Seifermann does not explicitly teach an OLED comprising S1. However, Seifermann suggests that the emission layer includes a light emitting molecule (dopant) according to their invention and a host in an amount greater than the dopant (see [0341], [0361]-[0362] & [0374]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the emission layer of the above device using Seifermann’s S1 as the light emitting dopant as it would have been a choice from a finite number of identified, predictable solutions of a compound useful as the dopant in the emission layer of the OLED of Seifermann possessing the benefits taught by Seifermann. One of ordinary skill in the art would have been motivated to produce additional devices having the benefits taught by Seifermann in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
Likewise, as discussed above in greater detail with respect to Claim 1, Seifermann’s S1 is not a compound according to the instant claim(s) because it includes a SiPh3 group which is not a claimed substituent for the relevant phenyl ring. However, Seifermann teaches that the relevant SiPh3 group, corresponding to RII in Seifermann’s Formula I, may be a SiPh3 group as well as a hydrogen group, among others (see [0030], [0035] & [0041]-[0046]). Therefore, given the general formulae and the teachings of Seifermann, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the SiPh3 group in S1 for a hydrogen atom since Seifermann teaches hydrogen may suitably be selected as the group RII in the first chemical moiety according to Formula I. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would remain useful as a TADF emitter in the OLED of Seifermann and would possess the benefits of Seifermann discussed above. See MPEP § 2143(B). 
The above modification would yield the compound S2 which is a compound according to Formula 1 of the instant Claim 1 as discussed in detail above.

Regarding Claim 17, Seifermann teaches the organic light-emitting device according to Claim 15 above wherein the emission layer includes the compound S2. Seifermann teaches that their inventive compounds emit blue light (see [0013]).   

Regarding Claim 18, Seifermann teaches the organic light-emitting device according to Claim 15 above. Seifermann suggests that the emission layer may consist only of their inventive emitter (i.e. S2) and a host compound (see [0341] &[0374]). Seifermann also suggests that their inventive emitters exhibit thermally activated delayed fluorescence (see [0013]). Accordingly, since S2 is the only emitter in the emission layer, the OLED of Seifermann is considered to meet the claimed limitation wherein a ratio of a delayed fluorescence component emitted from the heterocyclic compound of the emission layer to a total emission component emitted from the emission layer is 90% or more.  

Regarding Claims 19-20, Seifermann teaches the organic light-emitting device according to Claim 16 above. Seifermann does not teach an express embodiment comprising S2 and a host according to the instant claims in the emission layer. However, Seifermann teaches a variety of exemplary host materials suitable for the emission layer including CBP (4,4′-Bis-(N-carbazolyl)-biphenyl) (see [0374]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the emission layer of the above described device using CBP as the host as it would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the emission layer of the OLED of Seifermann possessing the benefits taught by Seifermann. One of ordinary skill in the art would have been motivated to produce additional devices having the benefits taught by Seifermann in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
CBP may be considered a first material according to the instant claim which comprises both a π electron-rich cyclic group (a cyano group-free carbazole) and a cyano group-free benzene group and does not include an electron transport moiety. 






Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Kim et al. (WO 2020/091521 A1) teaches compounds for use in OLEDs such as the following (see Pg. 70). 
Kim: 
    PNG
    media_image9.png
    189
    181
    media_image9.png
    Greyscale


Szafranowska et al. (WO 2019/162332 A1) teaches TADF compounds for use in OLEDs such as the following (see Pg. 157). 
Szafranowska: 
    PNG
    media_image10.png
    205
    257
    media_image10.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789